Order filed June 26, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-15-00186-CV
                                  ____________

             IN THE INTEREST OF W.J.B. & J.B., CHILDREN


                   On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2009-23300

                                   ORDER

      The clerk’s record was filed March 16, 2015. Our review has determined
that a relevant item(s) has been omitted from the clerk’s record. See Tex. R. App.
P. 34.5(c). The record does not contain:

      (1) The trial court’s order signed March 7, 2013, placing the children in the
         Department’s temporary managing conservatorship; and

      (2) The trial court’s order signed February 24, 2014, extending the 12-month
         dismissal deadline.
      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 30, 2015, containing both orders set forth above.

      If the omitted item(s) is not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted item is not a part of the case file.



                                  PER CURIAM